Citation Nr: 1132802	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-03 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a skin disability of the feet.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a hearing before the Board in June 2010.  The Board remanded the Veteran's claims for additional development in November 2010.   

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have flat feet that are attributable to military service.  

2.  The Veteran does not have a skin disability of the feet that is attributable to military service.  

3.  The Veteran does not have a bilateral knee disability that is attributable to military service.  

4.  The Veteran does not have a back disability that is attributable to military service.  

5.  The Veteran does not have hearing loss attributable to active military service.


CONCLUSION OF LAW

1.  The Veteran does not have flat feet incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran does not have a skin disability of the feet incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  The Veteran does not have a bilateral knee disability incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

4.  The Veteran does not have a back disability incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

5.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2006, October 2006, and August 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including arthritis and sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For injuries alleged to have been incurred in combat, there is a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).   Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  The provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In this case, the record reveals that the Veteran was awarded the Purple Heart Medal for shrapnel wounds to the face sustained in service in Vietnam.  The Veteran contends that his claimed flat feet, skin disability of the feet, bilateral knee disability, back disability, and hearing loss disability are related to his military service.  

Flat Feet

The Veteran's service medical records show he reported pain in his right and left foot in January 1970.  He was prescribed frontal arch supports.  Clinical evaluation of the Veteran's feet was normal at the September 1969 entrance examination and July 1970 separation examination.  The Veteran denied foot trouble on report of medical history forms prepared in conjunction with the entrance and separation examinations.  

VA treatment records dated from April 2008 to January 2011 do not show any complaints, findings, or treatment for flat feet.  

At a June 2010 hearing before the Board, the Veteran testified that he had flat feet when he went into service.  He indicated that he had no arches in his feet and his flat feet caused problems with his back.   

At a December 2010 VA examination, the Veteran reported pain on the soles of his feet, swelling and weakness in the bilateral feet.  He also reported heat, redness, stiffness, fatigability, and lack of endurance of the right foot, and tenderness, instability, and abnormal weight bearing of the left foot.  Following a physical examination including x-rays of the bilateral feet, the examiner diagnosed the Veteran with mild bilateral pes planus.  The examiner opined that the Veteran's flat feet were less likely as not related to his military service.  The examiner indicated that a review of the claims file showed no treatment for flat feet in service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for flat feet.  

The service medical records show a report of bilateral foot pain in January 1970.  However, the Veteran was not diagnosed with flat feet at that time nor did he report any trouble with his feet at his separation from service.  The record does not show any complaints, findings, or treatment for a flat foot disability following service.  In fact, the first diagnosis of record came at the time of the December 2010 VA examination, forty years after the Veteran left service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of flat feet is also evidence that weighs against the Veteran's claim.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current flat feet and his period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a flat foot disability is related to his period of service.   The only competent medical opinion of record indicates that the Veteran's flat feet are less likely than not related to military service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that flat feet are etiologically linked to the Veteran's military service.  

The Board acknowledges the Veteran's contention that his flat feet are related to his military service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he had first-hand knowledge.  However, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005). Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to independently opine as to the specific etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).

In summary, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's claimed flat feet were incurred in service or caused thereby.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).

Skin Disability of the Feet

A review of the Veteran's service medical records does not show any complaints, findings, or treatment for any skin disability of the Veteran's feet.  Clinical evaluation of the Veteran's skin was normal at his September 1969 entrance examination and July 1970 separation examination.  The Veteran denied skin diseases on report of medical history forms prepared in conjunction with the entrance and separation examinations.  

VA outpatient treatment reports dated from April 2008 to January 2011 show a report of jungle rot manifested by cracked feet in July 2008.  The Veteran reported that he had cracking and scaling of the feet that he treated with Clotrimazole cream.  The Veteran was diagnosed with tinea pedis.  In January 2011, the Veteran reported fungal nails of the big toes bilaterally and dry, itchy feet.  The Veteran was diagnosed with onychomycosis of the hallux toenail bilaterally and xerosis of the plantar foot and heel bilaterally.    

At a June 2010 hearing before the Board, the Veteran testified that it was difficult to keep his socks dry in service and when he got out of service he began having trouble with blisters and itching on his feet.  He indicated that the skin problem on his feet has waxed and waned since service but has gotten worse as he has gotten older.  

At a January 2011 VA examination, the Veteran reported that he had experienced painless "water blisters" with itching since he was in Vietnam.  He reported that the soles of his feet become "thick and hard" with cracking and bleeding at times.  Following a physical examination, the examiner diagnosed the Veteran with xerosis of the bilateral feet and onychomycosis.  The examiner indicated that the Veteran could have dyshidrotic eczema based on his subjective history but there was no evidence of eczema at the time of the examination.  The examiner indicated that there was also no evidence of jungle rot or tinea pedis.  The examiner noted that a review of the service medical records did not show a history of skin problems and opined that it was not likely that the Veteran's skin condition was related to his military service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a skin disability of the feet.  

The service medical records do not show any complaints, diagnosis, or treatment for a skin disability of the feet.  The first medical evidence of a diagnosis of a skin disability of the feet came in July 2008, thirty-eight years after the Veteran separated from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a skin disability of the feet is also evidence that weighs against the Veteran's claim.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current skin disability of the feet and his period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a skin disability of the feet is related to his period of service.   The only competent medical opinion of record indicates that the Veteran's skin disability of the feet is less likely than not related to military service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that a skin disability of the feet is etiologically linked to the Veteran's military service.  

The Board acknowledges the Veteran's contention that his skin disability of the feet is related to his military service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he had first-hand knowledge; however, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to independently opine as to the specific etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).

In summary, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's claimed skin disability of the feet was incurred in service or caused thereby.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).

Bilateral Knee Disability

A review of the Veteran's service medical records does not show any complaints, findings, or treatment for a disability of the knees.  Clinical evaluation of the lower extremities was normal at the Veteran's September 1969 entrance examination and July 1970 separation examination.  The Veteran denied swollen or painful joints on a report of medical history form prepared in conjunction with the separation examination.

VA outpatient treatment reports dated from April 2008 to January 2011 do not show any complaints, findings, or treatment for a bilateral knee disability.  

At a hearing before the Board in June 2010, the Veteran testified that his knees had bothered him since service and "go out on him" all the time.  He indicated that he believed that his knees bothered him because he had a small frame in service and was required to carry a very heavy pack.  He testified that he wore a compression knee brace and would require knee replacement surgery soon.  

At a December 2010 VA examination, the Veteran reported that he developed progressive knee pain from marching, training, and the physical requirements of service.  He indicated that he had not sought any treatment for knee pain since service.  Following a physical examination which included bilateral x-rays of the knees, the examiner diagnosed the Veteran with mild to moderate degenerative joint disease of the bilateral knees.  The examiner indicated that the claims file was reviewed and opined that the Veteran's knee disability was less likely related to the military service because the service medical records did not show any treatment for a knee disability.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a bilateral knee disability.  

The service medical records do not show any complaints, diagnosis, or treatment for any bilateral knee disability.  The first medical evidence of a diagnosis of a bilateral knee disability came at the time of the December 2010 VA examination, more than forty years after the Veteran' separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a bilateral knee disability is also evidence that weighs against the Veteran's claim.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current bilateral knee disability and his period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a bilateral knee disability is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  The only competent medical opinion of record indicates that the Veteran's bilateral knee disability is less likely than not related to military service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that a bilateral knee disability is etiologically linked to the Veteran's military service.  

The Board acknowledges the Veteran's contention that his bilateral knee disability is related to his military service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he had first-hand knowledge; however, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to independently opine as to the specific etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).

In summary, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's claimed disability of the bilateral knees was incurred in service or caused thereby.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).

Back Disability

A review of the Veteran's service medical records does not show any complaints, findings, or treatment for a disability of the back.  Clinical evaluation of the spine was normal at the Veteran's September 1969 entrance examination and July 1970 separation examination.  The Veteran denied back trouble of any kind on a report of medical history form prepared in conjunction with the separation examination.

VA outpatient treatment reports dated from April 2008 to January 2011 do not show any complaints, findings, or treatment for a back disability.  

At a hearing before the Board in June 2010, the Veteran testified that he had flat feel when he entered service and the lack of arch support continuously pulled on his back muscles.  He also stated that his large backpack in service was overloaded and he suffered from spasms in his back during service although he never sought treatment for his back.   

At a December 2011 VA examination, the Veteran reported that he had back spasms in service due to carrying heavy equipment.  He denied treatment for his back in service but indicated that he had progressively developed more pain.  Following a physical examination, including x-rays of the lumbosacral spine, the Veteran was diagnosed with minimal degenerative disc disease of the lumbar spine and mild L5-S1 facet spondylosis.  The examiner opined that it was less likely as not that the Veteran's back disability was related to his military service.  The examiner noted that a review of the claims file does not show any treatment for a back disability in service.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a back disability.  

The service medical records do not show any complaints, diagnosis, or treatment for a back disability.  The first medical evidence of a diagnosis of a back disability came at the time of the December 2010 VA examination, more than forty years after the Veteran' separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a back disability is also evidence that weighs against the Veteran's claim.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current back disability and his period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a back disability is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  The only competent medical opinion of record indicates that the Veteran's back disability is less likely than not related to military service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that a back disability is etiologically linked to the Veteran's military service.  

The Board acknowledges the Veteran's contention that his back disability is related to his military service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he had first-hand knowledge; however, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005). Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to independently opine as to the specific etiology of a condition.   Davidson v. Shinseki, 581 F.3d 1313 (2009).

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's claimed back disability was incurred in service or caused thereby.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).

Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Evaluations of defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI & VII, Diagnostic Code 6100 (2010).  

The Veteran's service medical records do not show any complaints, findings, diagnoses, or treatment related to hearing loss.  The Veteran's September 1969 entrance examination included audiometric testing which revealed puretone thresholds of 5, 0, 0, -5, and 15 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 15, 15, 5, 15, and 15 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The Veteran was treated for a report of stuffiness in the left ear in January 1970.  He was assessed with a slightly red left tympanic membrane.  The Veteran's July 1970 entrance examination included audiometric testing which revealed puretone thresholds of 10, 10, 10, and 10 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz, and 10, 10, 10, and 10 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz, respectively.  The Veteran specifically denied hearing loss and ear trouble on report of medical history forms prepared in conjunction with the entrance and separation examinations.  

At a July 2007 VA audiological examination, the Veteran reported military noise exposure to explosions, small arms, artillery, helicopters, and mortar and post-service noise exposure to truck driving, pipe fitting, hunting, and saws.  Audiometric testing revealed puretone thresholds of 5, 0, 10, 50, and 65 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz, and 10, 10, 50, 55, and 65 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Word recognition was 94 percent in the right ear and 98 percent in the left ear.   The examiner indicated that the Veteran had significant noise exposure both during and post service.  The examiner diagnosed the Veteran with hearing loss and opined that his hearing loss was not caused by or the result of his military service.  The examiner noted that the Veteran's hearing was normal at his entrance to and separation from service. 

VA treatment records dated from April 2008 to July 2011 do not show any complaints, findings, or treatment for hearing loss.  

At a hearing before the Board in June 2010, the Veteran testified that although his service records show that he underwent an audiometric examination in service, in fact he did not receive any hearing test at his separation from service.  He indicated that he noticed a decline in his hearing following service when he returned home.  The Veteran indicated that he did not recall reporting any exposure to saws at his July 2007 VA examination and he indicated that he hunted on only an occasional basis.  He testified that the noise from driving a truck is no more than that of a normal automobile and that there is no noise in pipe fitting as it is merely screwing pipes together and using a manual pipe cutter, not manual saws.  The Veteran indicated that his post service noise exposure was much less than the noise exposure in service.  

At a December 2010 audiological examination, the Veteran reported military noise exposure to explosions, small arms, artillery, helicopters, and mortars and he denied noise exposure from occupational noise exposure and recreational noise exposure.   Audiometric testing revealed puretone thresholds of 20, 25, 50, 60, and 75 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz, and 25, 25, 60, 70, and 75 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Word recognition scores were 94 percent in both ears.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner reviewed the claims file and noted that the Veteran's hearing was normal at his entry to service and the first evidence of hearing loss came at the time of the July 2007 VA examination.  The examiner cited a study regarding a comparison of hearing loss among male veterans and non-veterans which reported that both veterans and non-veterans were equally likely to have hearing loss and that degree of hearing loss increased with age.  The examiner concluded that the etiology of the Veteran's hearing loss due to military noise exposure could not be established.  
 
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hearing loss.  

The Veteran's service medical records are negative for any complaints, findings, or treatment for hearing loss.  While the Veteran contends that he did not actually undergo an audiometric examination at his exit from service, the Veteran's service medical records include audiometric findings which show that the Veteran's hearing was within normal limits at separation from service.  Even assuming that the Veteran did not undergo an audiological examination at his separation from service, the first medical evidence of a diagnosis of hearing loss following service came at the time of the July 2007 VA examination, thirty-seven years after the Veteran separated from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a diagnosed hearing loss is also evidence that weighs against the Veteran's claim.

The Board finds that the evidence does not include competent evidence showing a relationship between the Veteran's current hearing loss and his period of military service.  When examined by VA in July 2007, the examiner diagnosed the Veteran with hearing loss and opined that hearing loss was not caused by or the result of the Veteran's military service.  At a second VA audiometric examination in December 2010, the Veteran was again diagnosed with sensorineural hearing loss and the examiner concluded that the Veteran's hearing loss was not related to his military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hearing loss is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  The only competent medical opinions of record indicate that the Veteran's hearing loss is less likely than not related to military service.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that hearing loss is etiologically linked to the Veteran's military service.  

The Board acknowledges the Veteran's assertion that he has experienced hearing loss since his military service.  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of hearing loss, or the types of noises he was exposed to in-service, and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board places more probative weight on the opinions of the competent health care specialists who reviewed the record, considered the Veteran's report as to his history, and found that a relationship between his hearing loss complaints and service was not likely.  The December 2010 VA examiner provided a complete rationale for the opinion and included reference to a relevant medical treatise.  The Board finds that medical opinion persuasive and probative and it is not contradicted by any medical evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for hearing loss.  The evidence does not show that any hearing loss was incurred in or aggravated by service, or is due to or the result of any event, disease, or injury in service.  Furthermore, sensorineural hearing loss was not shown to have manifested to a compensable degree within one year following separation from service.  Therefore, service connection for hearing loss is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for a skin disability of the feet is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for hearing loss is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


